CONCURRING OPINION BY
DONOHUE, J.:
I join in the entirety of the Majority’s opinion, except with respect to its adoption of the learned trial court’s alternative reliance on Pennsylvania case law regarding the rights of access of easement holders across servient lands to support its conclusion that Duquesne Light was likely to prevail on its claims that the easement agreements grant it the right to access the property through any portion of Longue Vue’s property and that the agreement does not limit the type and/or height of poles placed on the easements. As noted by the Majority and the trial court, the language of the easement agreements at issue here clearly and unambiguously establish Duquesne Light’s right to access the easements and to upgrade the electric transmissions system at its discretion. As a result, no additional or alternative analysis of the scope of the easement is necessary or appropriate. See, e.g., McNaughton Properties, LP v. Barr, 981 A.2d 222, 223-25 (Pa.Super.2009) (this Court is “without authority to modify the terms of an unambiguous express easement”). Thus, I concur only in the result as to these issues.